    V \ \ \ ^^ \
19-cv-04110-JSC  Document
                       .^5
                           8-1 Filed 07/29/19 Pag




                                               "V
                                                V


                                                                        rO
                                                                        o
                                                         •U
                                                         ,s)
                                                                        r
         iN               .H                    V       <r              0^
         iN
         ro
         -I
                          ui                   t ^
         !J-
                          I!                                       <v
                                               •iv
         111                                                                C    =:
                          Oi                        i   "r^    cr
         ,J
         M
         'V               o
                                                •V                 <V
                                                . w
                                                         y>    •t
         0                                      C               ci
                          D                    "S
         1-^              n
         iL
                          *4b
                                                               \Si
         u                                                                  0
         <                                                          c       <J
         rj                                                                 yt
                                                                   «v
                                                                            u
                                                         >                       (D
                                                                    0
                                                        o                   i    n
                                                                                 lil
                                                                                 fN|
                                               X                                 o
                                                    V                            •H
                                                                   o
                                                         S-                      ':.t
                                                                   lo            iP
 :>                                                                         cS
 r             •«.
               Ns.
                                               •O        ^         ^
 o
 o
 >
                                         I.
 o
                <
               ja
 <3"                            c
                              Q          (xj
 0               s-
                V



                V
               «=5i

                                           V
                     >-                   0
                                  s.
                                          V

                     :>
                     o
 O
     7--                                  a
     s                          u          s
                                                               o
     o
                 _r

                     S-             o
                     6              I.
 J -                                     4                     o
19-cv-04110-JSC Document 8-1 Filed 07/29/19 Pag




                                                                            , ,       {OU sequoiiEflSiumipe
                                                                 ,ili AidpeV lEuotpeuoo s\\\\ ui pesnoii
                                                                 91BU1UI UB Aq P911EU) 6U!9q SI J9)l&| SIM,
                                                                 vsidujoo s.uuau9 Munon'iiBuir'"
                                                                                                              '^•4' ^'
                                                                                                      Qj^r/cS ^7 /
                                                                                                                                           ;
                                                                                                         fA/'c-L
                                                   vOFSC
                                                      MIX
                                                    Envo^opo
                                                  FSC® C137131
                                                                                   7W/SENVELOPEIS RECYCLABLEAND MADEiVITH30% POSTCONSUMERCONTEffT ^   lUSPS 2016
